UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2010 (November 3, 2010) SOKO FITNESS & SPA GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 333-132429 80-0122921 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 194,Guogeli Street, Harbin Heilongjiang Province, China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:011-86-451-87702255 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On October 29, 2010, SOKO Fitness & Spa Group, Inc. (the “Company”) held its 2010 annual meeting of stockholders (the “Annual Meeting”).At the Annual Meeting, a majority of the Company’s shares of common stock represented at the Annual Meeting and voting on each proposal voted to approve the following proposals: 1. To elect Tong Liu, Xia Yu, Colin Sung, Yang Chen and Su Zhang as directors to serve for a one-year term that expires at the next annual meeting of stockholders, or until their successors are elected and qualified or until their earlier resignation or removal; and 2. To ratify the appointment by the Audit Committee of the Company’s Board of Directors of Friedman LLP as the Company’s independent auditor for the fiscal year ending May 31, 2011. All matters voted on at the Annual Meeting were approved. The number of votes cast for or against and the number of abstentions and broker non-votes with respect to each proposal, as applicable, is set forth below. The Company’s independent inspector of election reported the final vote of the stockholders as follows: For Against Withheld Abstain Broker Non-vote Election of Directors Tong Liu 0 * Xia Yu 0 * Colin Sung 0 * Yang Chen 0 * Su Zhang 0 * Ratification of Appointment of Independent Auditor * 1 * * Not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOKO FITNESS & SPA GROUP, INC. Dated: November 3, 2010 By: /s/ Tong Liu Name: Tong Liu Title:Chairman and Chief Executive Officer
